          Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 1 of 15




                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NEW YORK
_______________________________________

JETAUN H., 1
                                         Plaintiff                         DECISION AND ORDER
-vs-
                                                                           1:20-CV-0208 CJS
COMMISSIONER OF SOCIAL
SECURITY,
                           Defendant.
________________________________________


                                           INTRODUCTION

        This is an action brought pursuant to 42 U.S.C. § 405(g) to review the final

determination of the Commissioner of Social Security (“Commissioner” or “Defendant”)

which denied the application of Plaintiff for Social Security Disability Insurance benefits

and Supplemental Security Income benefits. Now before the Court is Plaintiff’s motion

(ECF No.15) for judgment on the pleadings and Defendant’s cross-motion (ECF No. 19)

for the same relief. For the reasons discussed below, Plaintiff’s application is denied and

Defendant’s application is granted.

                                        STANDARDS OF LAW
        The Commissioner decides applications for SSDI and SSI benefits using a five-

step sequential evaluation:

        A five-step sequential analysis is used to evaluate disability claims. See 20
        C.F.R. §§ 404.1520, 416.920. First, the Commissioner considers whether
        the claimant is currently engaged in substantial gainful activity. If he is not,

1
  The Court’s Standing Order issued on November 18, 2020, indicates in pertinent part that, “[e]ffective
immediately, in opinions filed pursuant to Section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), in
the United States District Court for the Western District of New York, any non-government party will be
identified and referenced solely by first name and last initial.”

                                                     1
          Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 2 of 15




        the Commissioner next considers whether the claimant has a severe
        impairment which significantly limits his physical or mental ability to do basic
        work activities. If the claimant suffers such an impairment, the third inquiry
        is whether, based solely on medical evidence, the claimant has an
        impairment which is listed in the regulations [or medically equals a listed
        impairment]. Assuming the claimant does not have a listed impairment,
        the fourth inquiry is whether, despite the claimant’s severe impairment, he
        has the residual functional capacity to perform his past work. 2 Finally, if the
        claimant is unable to perform his past work, the Commissioner then
        determines whether there is other work which the claimant could perform.
        The claimant bears the burden of proof as to the first four steps, while the
        Commissioner bears the burden at step five.

Colvin v. Berryhill, 734 F. App'x 756, 758 (2d Cir. 2018) (citations and internal quotation
marks omitted)

        An unsuccessful claimant may bring an action in federal district court to challenge

the Commissioner’s denial of the disability claim. In such an action, “[t]he court shall

have power to enter, upon the pleadings and transcript of the record, a judgment affirming,

modifying, or reversing the decision of the Commissioner of Social Security, with or

without remanding the cause for a rehearing.” 42 U.S.C.A. § 405(g) (West). Further,

Section 405(g) states, in relevant part, that “[t]he findings of the Commissioner of Social

security as to any fact, if supported by substantial evidence, shall be conclusive.”

        The issue to be determined by the court is whether the Commissioner’s

conclusions “are supported by substantial evidence in the record as a whole or are based

on an erroneous legal standard.” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998); see




2
  Residual functional capacity “is what the claimant can still do despite the limitations imposed by his
impairment.” Bushey v. Berryhill, 739 F. App'x 668, 670–71 (2d Cir. 2018) (citations omitted); see also,
1996 WL 374184, Titles II & Xvi: Assessing Residual Functional Capacity in Initial Claims, SSR 96-8P
(S.S.A. July 2, 1996).

                                                     2
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 3 of 15




also, Barnaby v. Berryhill, 773 F. App'x 642, 643 (2d Cir. 2019) (“[We] will uphold the

decision if it is supported by substantial evidence and the correct legal standards were

applied.”) (citing Zabala v. Astrue, 595 F.3d 402, 408 (2d Cir. 2010) and Talavera v.

Astrue, 697 F.3d 145, 151 (2d Cir. 2012).”).

       “First, the [c]ourt reviews the Commissioner's decision to determine whether the

Commissioner applied the correct legal standard.” Tejada v. Apfel, 167 F.3d 770, 773 (2d

Cir. 1999); see also, Pollard v. Halter, 377 F.3d 183, 189 (2d Cir. 2004) (“[W]here an error

of law has been made that might have affected the disposition of the case, this court

cannot fulfill its statutory and constitutional duty to review the decision of the

administrative agency by simply deferring to the factual findings of the ALJ. Failure to

apply the correct legal standards is grounds for reversal.”) (citation omitted).

       If the Commissioner applied the correct legal standards, the court next “examines

the record to determine if the Commissioner's conclusions are supported by substantial

evidence.” Tejada v. Apfel, 167 F.3d at 773. Substantial evidence is defined as “more

than a mere scintilla. It means such relevant evidence as a reasonable mind might

accept as adequate to support a conclusion.” Id. (citation omitted).

       The substantial evidence standard is a very deferential standard of review—
       even more so than the ‘clearly erroneous’ standard, and the
       Commissioner’s findings of fact must be upheld unless a reasonable
       factfinder would have to conclude otherwise.” Brault v. Social Sec. Admin.,
       Comm’r, 683 F.3d 443, 448 (2d Cir. 2012) (per curiam) (emphasis in
       original). “An ALJ is not required to discuss every piece of evidence
       submitted, and the failure to cite specific evidence does not indicate that
       such evidence was not considered.” Id.

Banyai v. Berryhill, 767 F. App'x 176, 177 (2d Cir. 2019), as amended (Apr. 30, 2019)

                                               3
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 4 of 15




(internal quotation marks omitted).

       In applying this standard, a court is not permitted to re-weigh the evidence. See,

Krull v. Colvin, 669 F. App'x 31, 32 (2d Cir. 2016) (“Krull's disagreement is with the ALJ's

weighing of the evidence, but the deferential standard of review prevents us from

reweighing it.”); see also, Riordan v. Barnhart, No. 06 CIV 4773 AKH, 2007 WL 1406649,

at *4 (S.D.N.Y. May 8, 2007) (“The court does not engage in a de novo determination of

whether or not the claimant is disabled, but instead determines whether correct legal

standards were applied and whether substantial evidence supports the decision of the

Commissioner.”) (citations omitted).

                     FACTUAL and PROCEDURAL BACKGROUND

       The reader is presumed to be familiar with the facts and procedural history of this

action. The Court will refer to the record only as necessary for purposes of this Decision

and Order.

       Plaintiff claims to have become disabled as of January 1, 2015, due to a

combination of impairments including foot bunions, foot nerve entrapment, stomach ulcer,

depression and post-traumatic stress disorder (“PTSD”). After her claim was denied

initially, on November 14, 2018, a hearing was conducted before an administrative law

judge (“ALJ”), at which Plaintiff, who was represented by an attorney, testified, along with

a vocational expert (“VE”). At the hearing, the ALJ posed questions to the VE, including

the following:

       ALJ: . . . I’m going to ask you to assume a hypothetical individual of the
       claimant’s age, education and past work experience and this person’s going
       to be limited to light work. And they could occasionally climb ramps and


                                             4
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 5 of 15




       stairs, and ladders, ropes of scaffolds, they could occasionally balance,
       stoop and crouch, they should never work in vibration. They would be able
       to perform simple, routine tasks and make simple work-related decisions.
       And they’d be able to occasionally interact with supervisors and coworkers,
       and they should have no interaction with the public. Can that individual do
       claimant’s past work?

       VE: No. Her past work is over the exertion level of the hypothetical.

       ALJ: Would there be any [other] work for that person in the national
       economy?

       VE: Yes. [VE lists several jobs]

       ALJ: What if we take that individual and limit them to only sedentary work
       with the other same restrictions. Would there be any work for that person
       in the national economy?

       VE: Yes. There would be. [VE lists several jobs]

Tr. 60–61 (emphasis added).

       On December 21, 2018, the ALJ issued a decision finding that Plaintiff was not

disabled at any relevant time. Tr. 12–22. Applying the five-step sequential evaluation

process, the ALJ found, in pertinent part, that Plaintiff had severe impairments consisting

of “status post right foot bunionectomy and nerve entrapment, left foot bunion, major

depressive disorder, [PTSD], alcohol use disorder, cannabis use disorder and crack

cocaine use disorder,” and that none of those impairments, either singly or in combination,

met or medically equaled the severity of a listed impairment. Tr. 15. (Plaintiff does not

challenge the ALJ’s findings at the first three steps of the sequential evaluation) The ALJ

further found that Plaintiff had the following residual functional capacity (RFC):



                                             5
         Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 6 of 15




       [C]laimant has the [RFC] to perform sedentary work as defined in 20 CFR
       404.1567(a) and 416.967(a) except she can lift ten pounds occasionally and
       less than ten pounds frequently; she can carry ten pounds occasionally and
       less than ten pounds frequently; she can stand for two hours, walk for two
       hours in an eight hour workday; she can climb ramps and stairs
       occasionally; she can climb ladders, ropes and scaffolds occasionally; she
       can occasionally balance, stoop and crouch; the claimant can never work
       in vibration; the claimant is able to perform simple, routine tasks and is able
       to perform simple work-related decisions; she can no more than
       occasionally interact with supervisors and coworkers; and, she should
       never interact with the public.

Tr. 17. The ALJ also found that with this RFC, Plaintiff could not perform her past work

but could perform other jobs identified by the VE, and was, therefore, not disabled.

       In this action, Plaintiff contends that the Commissioner’s decision denying benefits

must be reversed for the following reasons: 1) “[T]he ALJ’s hypothetical given to the [VE]

at the hearing did not mirror the RFC the ALJ ultimately found,” meaning that “the VE

testimony did not actually provide support for the ALJ’s finding that Plaintiff could work”;

and 2) “The ALJ did not give any significant weight to any of the medical opinion evidence,

instead basing the RFC on his own judgment.” 3

       Defendant disputes Plaintiff’s arguments and maintains that the ALJ’s decision is

free of reversible legal error and supported by substantial evidence.

       The Court has carefully reviewed and considered the parties’ submissions.




3
  Pl.’s Mem. of Law, ECF No. 15-1 at p. 1. See also, id. at p. 10 (“The ALJ’s RFC is inherently
ambiguous and this ambiguity was never clarified. Moreover, the hypothetical questions posed to the VE
did not actually match the RFC the ALJ found. The step five finding is therefore unsupported by
substantial evidence and this case must be remanded. The ALJ also failed to support his RFC with any
medical opinion evidence, rejecting all of the medical opinion evidence in the file, and the RFC was
therefore unsupported because it was based solely on the ALJ’s own lay judgment.”).

                                                  6
          Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 7 of 15




                                         DISCUSSION
         The ALJ’s Alleged Failure to Pose a Hypothetical Question
         to the VE that “Mirrored” the RFC Finding

         Plaintiff maintains that the ALJ’s hypothetical question posed to the VE concerning

sedentary work, quoted above, does not “match” the ALJ’s RFC finding, since the ALJ

asked the VE about sedentary work, but he did not clearly indicate in his RFC finding

Plaintiff’s ability to stand and walk. In this regard, Plaintiff contends that it is unclear from

the RFC finding whether the ALJ found that Plaintiff could walk for two hours and stand

for two hours, or whether he found that Plaintiff could walk or stand for only two hours

total:

         The RFC states that Plaintiff could ‘stand for two hours, walk for two hours
         in an eight hour workday.’ It is not clear whether the ALJ meant this to
         mean four hours total of standing and walking, or two hours of either
         standing or walking. The former is not consistent with the Administration’s
         definition of sedentary work, and would have required more specific
         vocational expert testimony to establish a valid step five finding. See SSR
         83-10, 1983 WL 31251, *6 (S.S.A. 1983) (“Since being on one’s feet is
         required ‘occasionally’ at the sedentary level of exertion, periods of standing
         or walking should generally total no more than about 2 hours of an 8-hour
         workday, and sitting should generally total no more than about 2 hours of
         an 8-hour workday.”) (emphasis added). However, the ALJ’s hypothetical
         to the vocational expert did not mirror the RFC in this regard; rather, the ALJ
         posed a light work hypothetical with postural limitations, and then adjusted
         it to a sedentary RFC, but never specified the time that Plaintiff could stand
         or walk[.]

ECF No. 15-1 at pp. 11–12.

         Defendant responds by contending that Plaintiff is “assert[ing] an ambiguity that

does not exist,” since it is clear from the RFC finding that the ALJ meant that Plaintiff


                                               7
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 8 of 15




could stand for two hours and walk for two hours in an eight-hour workday. Defendant

adds, though, that Plaintiff’s argument is essentially pointless, since either of the two

potential interpretations identified by Plaintiff are consistent with sedentary work:

       The ALJ found that Plaintiff could “stand for two hours, walk for two hours
       in an eight hour workday” indicating that she could stand for two hours and
       also walk for two hours in an eight hour day. . . . Regardless, if a claimant
       is capable of standing and/or walking for any amount of time, up to two out
       of eight hours, that ability is consistent with sedentary work. . . . In sum,
       Plaintiff asserts an ambiguity that does not exist. Regardless, whether
       Plaintiff could stand and/or walk for two hours combined or two hours each,
       either is consistent with sedentary work.

 See, Def.’s Mem. of Law, ECF No. 19-1 at pp. 14–15.

       The Court agrees with Defendant that the RFC finding is not ambiguous. Plaintiff

contends that the ALJ’s RFC finding is ambiguous, since it could mean either that Plaintiff

can stand for two hours and walk for two hours or that he can stand and walk together for

only two hours.    However, the Court agrees with Defendant that there is no such

ambiguity, since as the Court reads the ALJ’s decision, he found that Plaintiff could stand

for two hours and sit for two hours.

       The Court also agrees with Defendant that either interpretation is consistent with

sedentary work. The Commissioner’s regulations indicate that sedentary work “involves

sitting most of the time, but requires walking and standing “occasionally”:

       Sedentary work. Sedentary work involves lifting no more than 10 pounds at
       a time and occasionally lifting or carrying articles like docket files, ledgers,
       and small tools. Although a sedentary job is defined as one which involves
       sitting, a certain amount of walking and standing is often necessary in
       carrying out job duties. Jobs are sedentary if walking and standing are
       required occasionally and other sedentary criteria are met.


                                              8
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 9 of 15




20 C.F.R. § 404.1567(a); see also, 20 C.F.R. § 416.967(a).            In this context, the

requirement of “occasional” walking and standing means that sedentary work requires

either walking or standing, or a combination of both, for up to two hours. See, Perez v.

Chater, 77 F.3d 41, 46 (2d Cir. 1996) (“Sedentary work is defined as work that involves

lifting up to ten pounds at a time and occasionally lifting and carrying light objects. 20

C.F.R. § 404.1567(a). Sedentary work also generally involves up to two hours of

standing or walking and six hours of sitting in an eight-hour work day. Social Security

Ruling 83–10 [(“‘Occasionally’ means occurring from very little up to one-third of the time.

Since being on one's feet is required ‘occasionally’ at the sedentary level of exertion,

periods of standing or walking should generally total no more than about 2 hours of an 8-

hour workday, and sitting should generally total approximately 6 hours of an 8-hour

workday.”)]; see also 20 C.F.R. § 404.1567(a).”) (emphasis added); see also, Michaels v.

Colvin, 621 F. App'x 35, 40 (2d Cir. 2015) (“’[P]eriods of standing or walking should

generally total no more than about 2 hours of an 8–hour workday, and sitting should

generally total approximately 6 hours of an 8–hour workday.’ SSR 83–10, 1983 WL

31251, at *5.”) (emphasis added); Michaels v. Colvin, 621 F. App'x 35, 40 (2d Cir. 2015)

(“We conclude that this finding—that Michaels could perform sedentary work—is

supported by substantial evidence. . . . [The records indicates that Michaels can sit for at

least six hours, and] also supports a conclusion that Michaels would be able to tolerate a

combination of standing and walking for approximately two hours, particularly if those

activities were performed intermittently throughout the day.”) (emphasis added).



                                             9
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 10 of 15




       Here, as already noted, the ALJ indicated that Plaintiff could stand for two hours

and walk for two hours in an 8-hour workday, which exceeds the requirement of standing

or walking required to perform sedentary work. However, even assuming that the ALJ

had stated that Plaintiff could stand and/or walk for two hours combined during an 8-hour

workday, that also would have been sufficient to satisfy the standing/walking

requirements of sedentary work.

       Plaintiff nevertheless insists that if the ALJ meant that Plaintiff could perform “four

hours total of standing and walking,” the finding “was not consistent with the

Administration’s definition of sedentary work, and would have required more specific

vocational expert testimony to establish a valid step five finding.” In this regard, Plaintiff

is asserting that if a claimant can perform certain functions (i.e., standing and walking) to

an extent that exceeds the requirement for such activity at a particular exertional level,

then the ALJ must obtain testimony from a VE on that point. Again, however, the Court

disagrees. The requirement of occasional walking or standing is a minimum requirement

for sedentary work, which a claimant may exceed.

       Indeed, the Commissioner’s rules recognize that a claimant’s abilities may not

always fit neatly within a particular exertional category. See, e.g., Titles II & Xvi: Capability

to Do Other Work-The Medical-Vocational Rules As A Framework for Evaluating

Exertional Limitations Within A Range of Work or Between Ranges of Work, SSR 83-12

(S.S.A. 1983) (“In some instances, an individual can do a little more or less than the

exertion specified for a particular range of work; e.g., the person is considered to be

physically capable of meeting the exertional demands of light work except that he or she


                                               10
         Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 11 of 15




can lift no more than 15 pounds at a time rather than 20 pounds, or he or she can fully

meet the exertional demands of light work and can also perform part of the greater lifting

requirement of medium work (such as up to 30 pounds at a time rather than 50 pounds

at a time)).”

        In such a case, where the occupational base is eroded, the ALJ may need to take

testimony from a VE:

        Where an individual's exertional RFC does not coincide with the definition
        of any one of the ranges of work as defined in sections 404.1567 and
        416.967 of the regulations, the occupational base is affected and may or
        may not represent a significant number of jobs in terms of the rules directing
        a conclusion as to disability. The adjudicator will consider the extent of any
        erosion of the occupational base and access its significance. In some
        instances, the restriction will be so slight that it would clearly have little effect
        on the occupational base. In cases of considerably greater restriction(s), the
        occupational base will obviously be affected. In still other instances, the
        restrictions of the occupational base will be less obvious. Where the extent
        of erosion of the occupational base is not clear, the adjudicator will need to
        consult a vocational resource.

Id.

        Here, the ALJ complied with this rule since he took testimony from a VE after

determining that Plaintiff was capable of performing less than a full range of sedentary

work, for reasons unrelated to Plaintiff’s ability to stand or walk. See, Tr. 21. To the

extent Plaintiff maintains that the ALJ was also required to question the VE specifically

about the fact that Plaintiff was able to walk and stand more than is required by sedentary

work, 4 the argument lacks merit, since Plaintiff’s ability to walk and stand more than what


4
 Which is, in fact, what Plaintiff is arguing. See, Pl.’s Reply, ECF No. 22 at p. 2 (“It is simply not clear
whether the ALJ’s RFC is actually consistent with sedentary work, or is a modified sedentary work [sic]

                                                      11
         Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 12 of 15




is required of sedentary work did not erode the sedentary occupational base.

        For the same reasons just discussed, Plaintiff’s contention that remand is required

because the ALJ’s hypothetical question to the VE, quoted above, does not “mirror” the

RFC finding similarly lacks merit. In this regard, Plaintiff argues that the ALJ asked the

VE to consider a hypothetical claimant capable of sedentary work, “but never specified

the time that [the hypothetical claimant] could stand or walk”[.] However, Plaintiff is

incorrect, since by asking the VE to assume a hypothetical claimant would could perform

sedentary work, the ALJ was incorporating the definition of sedentary work, which, as

noted above, requires “occasional” walking or standing. The RFC indicates that Plaintiff

is capable of at least, and, indeed, more than, occasional walking and standing.

Consequently, there was no variation between the RFC and the hypothetical question

posed to the VE.

        The ALJ’s Alleged Erroneous Reliance on “His Own Judgment”
        to Make His RFC Finding

        Plaintiff further maintains that the ALJ’s RFC finding did not adopt the limitations

contained in any particular medical opinion, and that such determination must therefore

be based on the ALJ’s own interpretation of the medical data, rather than on substantial

evidence. See, e.g., Pl. Memo of Law, ECF No. 15-1 at pp. 13 (“There are two physical

opinions in this record: the consulting opinion from Dr. Balderman and the reviewing

opinion from Dr. Feldman. The ALJ gave both of these opinions little weight.”) & 15 (“Left




including total time standing or walking greater than the regulations provide, and therefore requiring VE
testimony to clarify.”) (emphasis added).

                                                    12
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 13 of 15




without any support from the medical opinion evidence because the ALJ gave all of the

opinion evidence little weight and because the ALJ conceded that there was in fact no

opinion as to Plaintiff’s permanent functional capacity, the physical RFC was therefore

unsupported by substantial evidence.”).

       However, the premise of Plaintiff’s argument – that the RFC finding must

correspond to a particular medical opinion -- is incorrect:

       “The RFC assessment is a function-by-function assessment based upon all
       of the relevant evidence of an individual's ability to do work-related
       activities.” Titles II & XVI: Assessing Residual Functional Capacity in Initial
       Claims, SSR 96-8P, 1996 WL 374184 at *1 (S.S.A. July 2, 1996) (emphasis
       added). Therefore, the ALJ's RFC determination need not perfectly
       correspond with any one of the opinions of the medical sources cited in his
       or her decision, so long as he or she has “weigh[ed] all of the evidence
       available to make an RFC finding that [is] consistent with the record as a
       whole.” Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013).

Violet-Maria R. v. Comm'r of Soc. Sec., No. 1:19-CV-0999 (CJS), 2021 WL 1169186, at
*4 (W.D.N.Y. Mar. 29, 2021).

       An ALJ cannot, of course, arbitrarily substitute his own lay opinion for competent

medical opinion evidence. See, e.g., Riccobono v. Saul, 796 F. App'x 49, 50 (2d Cir.

2020) (“[T]he ALJ cannot arbitrarily substitute h[er] own judgment for competent medical

opinion.” McBrayer v. Secretary of Health and Human Servs., 712 F.2d 795, 799 (2d Cir.

1983).”). However, as just mentioned, an ALJ is entitled to make an RFC finding that is

consistent with the record as a whole, even if it does not perfectly match a particular

medical opinion. See, Matta v. Astrue, 508 F. App'x 53, 56 (2d Cir. 2013) (Rejecting

argument that ALJ had improperly substituted his medical judgment for expert opinion,

stating that: “Although the ALJ's conclusion may not perfectly correspond with any of the

                                             13
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 14 of 15




opinions of medical sources cited in his decision, he was entitled to weigh all of the

evidence available to make an RFC finding that was consistent with the record as a

whole.”); see also, Camille v. Colvin, 652 F. App'x 25, 29 n. 5 (2d Cir. 2016) (“The ALJ

used Dr. Kamin's opinion as the basis for the RFC but incorporated additional limitations

based on, inter alia, the testimony of Camille that she credited. An ALJ may accept parts

of a doctor's opinion and reject others.”) (citations omitted).

       In this case, the ALJ did not run afoul of these rules by crafting an RFC based only

“on his own judgment,” contrary to what Plaintiff maintains. Rather, the ALJ based the

RFC finding on his discussion of the entire record (which, incidentally, did not include any

medical opinion that Plaintiff had disabling limitations), including the office note from

Plaintiff’s treating podiatrist, Dr. Perelstein (“Perelstein”), who, on July 27, 2018, reported

that Plaintiff had essentially recovered from her bunion surgery, except for some lingering

nerve-related pain. More specifically, Perelstein reported that Plaintiff did not have foot

pain when standing, but that she felt shooting pain in her foot near the metatarsophangeal

joint “when she gets off her foot.” Tr. 444. Perelstein further indicated that Plaintiff had

full strength in her feet, normal neurologic findings, “no pain” in the right big toe and

normal range of movement. The ALJ further noted that Plaintiff appeared to be

exaggerating her foot symptoms, since she testified at the hearing that stiffness in her

right big toe caused her to lose her balance and fall, while the medical record contains no

mention of Plaintiff ever falling due to toe stiffness. Nevertheless, the ALJ indicated that

to the extent Plaintiff claimed to have difficulty walking and standing, he accounted for it

by limiting her to sedentary work with additional postural restrictions. Tr. 18. The ALJ


                                              14
        Case 1:20-cv-00208-CJS Document 24 Filed 09/13/21 Page 15 of 15




similarly explained the basis for the mental aspects of the RFC finding. Tr. 18-20. In

sum, the ALJ made an RFC determination that did not perfectly correspond to any one

medical opinion but which was nevertheless supported by substantial evidence.

Consequently, this aspect of Plaintiff’s motion also lacks merit.

                                      CONCLUSION

       For the reasons discussed above, Plaintiff’s motion (ECF No.15) for judgment on

the pleadings is denied and Defendant’s cross-motion (ECF No. 19) for the same relief is

granted. The Clerk of the Court is directed to enter judgment for Defendant and close

this action.

       So Ordered.

Dated: Rochester, New York
       September 13, 2021
                                          ENTER:


                                          __________________________
                                          CHARLES J. SIRAGUSA
                                          United States District Judge




                                            15
